Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 10/01/2020. Claims 1-20 are pending. Claims 1, 10 and 11 are independent. 

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). This application claims the domestic benefit of U.S. provisional patent application 62/913,837 filed on 10/11/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2020 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Dependent claims 9 and 19 recite: “requesting decryption of a shard from a next device of the plurality of devices if a second device of the plurality of devices if, at the first device, …” The above language makes the claim incomprehensible and therefore indefinite. In particular, the consecutive use of the conditional clause “if” makes it unclear which condition the “requesting decryption” step depends on. Furthermore, the relationship between “a next device”, “the second device”, and “the first device” as recited in the claims is not clearly defined which renders the claim indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8, 10-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2012/0243687 A1 (hereafter, “Li ‘687”), in view of Martin et al., US 2019/0318356 A1 (hereinafter, “Martin ‘356”). 

As per claim 1: Li ‘687 discloses:
A method comprising: 
receiving, at a first device, a request to decrypt data encrypted with a symmetric key (encryption key; receiving, at a first computer system (also referred to as key distribution computer system), a request to decrypt data objects encrypted with an encryption key [Li ‘687, ¶¶41, 44, 71; Fig. 5, Fig. 6]), the encrypted data stored on a memory device (the encrypted data object may be stored at a computer memory system [Li ‘687, ¶¶17-18, 27-28, 39; Fig. 5]); 
retrieving shards (key fragments; an encryption key is partitioned into multiple key fragments [Li ‘687, ¶¶13, 20-24, 29-30; Fig. 5]) of the symmetric key (encryption key; retrieving key fragments of the encryption key; [Li ‘687, ¶¶14, 23, 31, 41-43, 50; Fig. 6]), 

wherein decryption of the data (using the encryption key to decrypt data objects [Li ‘687, ¶¶11, 28, 41, 44-45; Fig. 6]) requires reconstituting the symmetric key (reconstructing the encryption key from key fragments [Li ‘687, ¶¶13-14, 22-24, 29, 71-73, 78-79; Fig. 6]) from a threshold number of the shards (reconstructing the encryption key from a sufficient or threshold number of key fragments [Li ‘687, ¶¶Abstract, 23-24, 38, 44, 71, 83; Fig. 6, Fig. 11]); 
determining a priority to request (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; retrieve key fragments by sending requests to a plurality computer systems, where particular computer systems from the plurality of computer systems are chosen for the retrieval of key fragments, based on various retrieval techniques that facilitate timely reconstruction of the encryption key while also providing protection [Li ‘687, ¶¶71, 74, 76-78, 80, 82-89, 104-107; Fig. 6, Fig. 11]) (requesting key fragments from a plurality of computer systems [Li ‘687, ¶¶41-42, 70-71, 105-107; Fig. 6, Fig. 11]); 
requesting (retrieving key fragments from chosen computer systems, of a plurality of computer systems, based on various retrieval techniques until a sufficient number of key fragments are retrieved [Li ‘687, ¶¶71, 83, 106-107; Fig. 6, Fig. 11]); 
reconstituting the symmetric key from the decrypted shards (reconstructing the encryption key from key fragments [Li ‘687, ¶¶71-73, 78-79, 83, 90, 105-107; Fig. 6]); and
decrypting the encrypted data with the symmetric key (decrypting encrypted data objects with the reconstructed encryption key [Li ‘687, ¶71; Fig. 6]).
Li ‘687, as stated above, does not explicitly disclose: “retrieving shards of the symmetric key, the shards encrypted with public keys from a plurality of devices … determining a priority to request decryption of the shards with private keys from the plurality of devices; requesting decryption by the plurality of devices of the shards in the determined priority until the threshold number of shards is reached”.
Martin ‘356, however, discloses:
retrieving shards (beta shards; cryptocurrency public-private key pair is divided into alpha shards, which are then encrypted to generate beta shards [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) of the symmetric key (cryptocurrency public-private key pair; retrieving beta shards of the cryptocurrency public-private key pair [Martin ‘356, ¶¶18, 23-24, 45, 104-105, 112-117; Fig. 2, Fig. 7]), 
the shards (beta shards, [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) encrypted with public keys (public key portion of the secondary encryption keys (also referred to as beta keys); beta shards are generated by encrypting alpha shards using the public key portion secondary encryption keys, where the secondary encryption keys are a set of asymmetric key pairs [Martin ‘356, ¶¶16, 20-21, 38, 42, 65-68; Fig. 1, Fig. 5]) from a plurality of devices (a plurality of key holder devices; alpha shards are encrypted with secondary encryption keys generated from key holder devices to form beta shards [Martin ‘356, ¶¶92-96, 98-99, 110-116; Fig. 1, Fig. 4, Fig. 5, Fig. 7]), … 
determining a priority (requests for encryption/decryption are sent to selected key holder devices based on preferences and rules [Martin ‘356, ¶¶69-72, 102, 118]) to request decryption of the shards with private keys from the plurality of devices (requesting decryption of beta shards with the private key portion of the secondary encryption keys, where the private key portion of the secondary encryption keys are obtained from a plurality of key holder devices [Martin ‘356, ¶¶21, 23-24, 92-96, 109-116; Fig. 2, Fig. 7]); 
requesting decryption by the plurality of devices of the shards (requesting decryption of beta shards with the private key portion of the secondary encryption keys by a plurality of key holder devices [Martin ‘356, ¶¶21, 23-24, 92-96, 109-116; Fig. 2, Fig. 7]) in the determined priority until the threshold 
Li ‘687 and Martin ‘356 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 and Martin ‘356 before them, to modify the method in Li ‘687 to include the teachings of Martin ‘356, namely to encrypt the key fragments with the public keys of the corresponding computer systems, and decrypting the key fragments with the respective private keys of the corresponding computer systems upon requests for decryption and retrieval of the key fragments. The motivation for doing so would be to provide and extra layer of security to the cryptographic key, in addition to partitioning, by encrypting the key fragments (see Martin ‘356 ¶¶65, 93-96). 

As per claim 2: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Li ‘687 discloses: 
wherein the shards are output generated by processing the symmetric key as input to a threshold cryptography data-sharing scheme (key fragments are generated by partitioning the encryption key as input to a threshold cryptographic secret sharing scheme [Li ‘687, ¶¶22, 24, 72, 78, 90-91, 97, 100-101]).

As per claim 6: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Li ‘687 discloses: 
wherein determining a priority (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; retrieve key  
is based on geographic location of -33-each of the plurality of devices (retrieve key fragments by sending requests to a plurality computer systems, where particular computer systems from the plurality of computer systems are chosen based on geographic locations of the computer systems [Li ‘687, ¶¶76-83, 104-107; Fig. 7, Fig. 11]).

As per claim 8: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Furthermore, Li ‘687 discloses:
wherein the plurality of devices includes the first device (the first computer system; receiving, at a first computer system (also referred to as key distribution computer system), a request to decrypt data objects encrypted with an encryption key, where the first computer system is among a plurality of computer systems that receive requests for key fragments of the encryption key [Li ‘687, ¶¶41-42, 44, 70-71, 105-107; Fig. 5, Fig. 6, Fig. 11]).

As per claim 10: Li ‘687 discloses:
A computer-readable storage device embodying instructions (computer-readable storage component containing instructions [Li ‘687, ¶¶16, 110]) that, when executed by a computer, cause the computer to perform operations (computing devices executing the stored instructions to perform functionalities [Li ‘687, ¶¶16, 110]) comprising:
receiving, at a first device, a request to decrypt data encrypted with a symmetric key (encryption key; receiving, at a first computer system (also referred to as key distribution computer , the encrypted data stored on a memory device (the encrypted data object may be stored at a computer memory system [Li ‘687, ¶¶17-18, 27-28, 39; Fig. 5]); 
retrieving shards (key fragments; an encryption key is partitioned into multiple key fragments [Li ‘687, ¶¶13, 20-24, 29-30; Fig. 5]) of the symmetric key (encryption key; retrieving key fragments of the encryption key; [Li ‘687, ¶¶14, 23, 31, 41-43, 50; Fig. 6]), 

wherein decryption of the data (using the encryption key to decrypt data objects [Li ‘687, ¶¶11, 28, 41, 44-45; Fig. 6]) requires reconstituting the symmetric key (reconstructing the encryption key from key fragments [Li ‘687, ¶¶13-14, 22-24, 29, 71-73, 78-79; Fig. 6]) from a threshold number of the shards (reconstructing the encryption key from a sufficient or threshold number of key fragments [Li ‘687, ¶¶Abstract, 23-24, 38, 44, 71, 83; Fig. 6, Fig. 11]); 
determining a priority to request (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; retrieve key fragments by sending requests to a plurality computer systems, where particular computer systems from the plurality of computer systems are chosen for the retrieval of key fragments, based on various retrieval techniques that facilitate timely reconstruction of the encryption key while also providing protection [Li ‘687, ¶¶71, 74, 76-78, 80, 82-89, 104-107; Fig. 6, Fig. 11]) (requesting key fragments from a plurality of computer systems [Li ‘687, ¶¶41-42, 70-71, 105-107; Fig. 6, Fig. 11]); 
requesting (retrieving key fragments from chosen computer systems, of a plurality of computer systems, based on various retrieval techniques until a sufficient number of key fragments are retrieved [Li ‘687, ¶¶71, 83, 106-107; Fig. 6, Fig. 11]); 
reconstituting the symmetric key from the decrypted shards (reconstructing the encryption key from key fragments [Li ‘687, ¶¶71-73, 78-79, 83, 90, 105-107; Fig. 6]); and
decrypting the encrypted data with the symmetric key (decrypting encrypted data objects with the reconstructed encryption key [Li ‘687, ¶71; Fig. 6]).
Li ‘687, as stated above, does not explicitly disclose: “retrieving shards of the symmetric key, the shards encrypted with public keys from a plurality of devices … determining a priority to request decryption of the shards with private keys from the plurality of devices; requesting decryption by the plurality of devices of the shards in the determined priority until the threshold number of shards is reached”.
Martin ‘356, however, discloses:
retrieving shards (beta shards; cryptocurrency public-private key pair is divided into alpha shards, which are then encrypted to generate beta shards [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) of the symmetric key (cryptocurrency public-private key pair; retrieving beta shards of the cryptocurrency public-private key pair [Martin ‘356, ¶¶18, 23-24, 45, 104-105, 112-117; Fig. 2, Fig. 7]), 
the shards (beta shards, [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) encrypted with public keys (public key portion of the secondary encryption keys (also referred to as beta keys); beta shards are generated by encrypting alpha shards using the public key portion secondary encryption keys, where the secondary encryption keys are a set of asymmetric key pairs [Martin ‘356, ¶¶16, 20-21, 38, 42, 65-68; Fig. 1, Fig. 5]) from a plurality of devices (a plurality of key holder devices; alpha shards are encrypted with secondary encryption keys generated from key holder devices to form beta shards [Martin ‘356, ¶¶92-95, 98-99, 110-116; Fig. 1, Fig. 4, Fig. 5, Fig. 7]), … 
determining a priority (requests for encryption/decryption are sent to selected key holder devices based on preferences and rules [Martin ‘356, ¶¶69-72, 102, 118]) to request decryption of the shards with private keys from the plurality of devices (requesting decryption of beta shards with the  
requesting decryption by the plurality of devices of the shards (requesting decryption of beta shards with the private key portion of the secondary encryption keys by a plurality of key holder devices [Martin ‘356, ¶¶21, 23-24, 92-96, 109-116; Fig. 2, Fig. 7]) in the determined priority until the threshold number of shards is reached (retrieving decrypted beta shards from key holder devices until the threshold number of shards is reached, where the key holder devices are selected based on preferences and rules [Martin ‘356, ¶¶24, 102, 108, 118; Fig. 2, Fig. 6, Fig. 7]).
Li ‘687 and Martin ‘356 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. For the reasons specified above in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 and Martin ‘356 before them, to modify the method in Li ‘687 to include the teachings of Martin ‘356.

As per claim 11: Li ‘687 discloses:
A computing device (computing device [Li ‘687, ¶16]) comprising:
A processor (computing device containing processors [Li ‘687, ¶¶16, 110]); and
one or more memories that include instructions (computer-readable storage components containing instructions [Li ‘687, ¶¶16, 110]) that, when executed by the processor, cause the computing device (processor executing the stored instructions to cause the computing device to perform functionalities [Li ‘687, ¶¶16, 110]) to:
receive, at a first device, a request to decrypt data encrypted with a symmetric key (encryption key; receiving, at a first computer system (also referred to as key distribution computer ; 
retrieve shards (key fragments; an encryption key is partitioned into multiple key fragments [Li ‘687, ¶¶13, 20-24, 29-30; Fig. 5]) of the symmetric key (encryption key; retrieving key fragments of the encryption key; [Li ‘687, ¶¶14, 23, 31, 41-43, 50; Fig. 6]), 

wherein decryption of the data (using the encryption key to decrypt data objects [Li ‘687, ¶¶11, 28, 41, 44-45; Fig. 6]) requires reconstituting the symmetric key (reconstructing the encryption key from key fragments [Li ‘687, ¶¶13-14, 22-24, 29, 71-73, 78-79; Fig. 6]) from a threshold number of the shards (reconstructing the encryption key from a sufficient or threshold number of key fragments [Li ‘687, ¶¶Abstract, 23-24, 38, 44, 71, 83; Fig. 6, Fig. 11]); 
determine a priority to request (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; retrieve key fragments by sending requests to a plurality computer systems, where particular computer systems from the plurality of computer systems are chosen for the retrieval of key fragments, based on various retrieval techniques that facilitate timely reconstruction of the encryption key while also providing protection [Li ‘687, ¶¶71, 74, 76-78, 80, 82-89, 104-107; Fig. 6, Fig. 11]) (requesting key fragments from a plurality of computer systems [Li ‘687, ¶¶41-42, 70-71, 105-107; Fig. 6, Fig. 11]); 
request (retrieving key fragments from chosen computer systems, of a plurality of computer systems, based on various retrieval techniques until a sufficient number of key fragments are retrieved [Li ‘687, ¶¶71, 83, 106-107; Fig. 6, Fig. 11]); 
reconstitute the symmetric key from the decrypted shards (reconstructing the encryption key from key fragments [Li ‘687, ¶¶71-73, 78-79, 83, 90, 105-107; Fig. 6]); and
decrypt the encrypted data with the symmetric key (decrypting encrypted data objects with the reconstructed encryption key [Li ‘687, ¶71; Fig. 6]).
Li ‘687, as stated above, does not explicitly disclose: “retrieve shards of the symmetric key, the shards encrypted with public keys from a plurality of devices … determine a priority to request decryption of the shards with private keys from the plurality of devices; request decryption by the plurality of devices of the shards in the determined priority until the threshold number of shards is reached”.
Martin ‘356, however, discloses:
retrieve shards (beta shards; cryptocurrency public-private key pair is divided into alpha shards, which are then encrypted to generate beta shards [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) of the symmetric key (cryptocurrency public-private key pair; retrieving beta shards of the cryptocurrency public-private key pair [Martin ‘356, ¶¶18, 23-24, 45, 104-105, 112-117; Fig. 2, Fig. 7]), 
the shards (beta shards, [Martin ‘356, ¶¶16, 20, 22, 60-65, 73, 93-96; Fig. 1, Fig. 5]) encrypted with public keys (public key portion of the secondary encryption keys (also referred to as beta keys); beta shards are generated by encrypting alpha shards using the public key portion secondary encryption keys, where the secondary encryption keys are a set of asymmetric key pairs [Martin ‘356, ¶¶16, 20-21, 38, 42, 65-68; Fig. 1, Fig. 5]) from a plurality of devices (a plurality of key holder devices; alpha shards are encrypted with secondary encryption keys generated from key holder devices to form beta shards [Martin ‘356, ¶¶92-95, 98-99, 110-116; Fig. 1, Fig. 4, Fig. 5, Fig. 7]), … 
determine a priority (requests for encryption/decryption are sent to selected key holder devices based on preferences and rules [Martin ‘356, ¶¶69-72, 102, 118]) to request decryption of the shards with private keys from the plurality of devices (requesting decryption of beta shards with the private  
request decryption by the plurality of devices of the shards (requesting decryption of beta shards with the private key portion of the secondary encryption keys by a plurality of key holder devices [Martin ‘356, ¶¶21, 23-24, 92-96, 109-116; Fig. 2, Fig. 7]) in the determined priority until the threshold number of shards is reached (retrieving decrypted beta shards from key holder devices until the threshold number of shards is reached, where the key holder devices are selected based on preferences and rules [Martin ‘356, ¶¶24, 102, 108, 118; Fig. 2, Fig. 6, Fig. 7]).
Li ‘687 and Martin ‘356 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. For the reasons specified above in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 and Martin ‘356 before them, to modify the method in Li ‘687 to include the teachings of Martin ‘356.

As per claims 12, 16, and 18: Claims 12, 16, and 18 define an apparatus but recite substantially similar subject matter as the methods of claims 2, 6, and 8, respectively. Claims 12, 16, and 18 are directed to a computing device comprising one or more memories that include instructions that, when executed by a processor, cause the computing device to perform the methods of claims 2, 6, and 8, respectively. Thus, the rejections of claims 2, 6, and 8 are equally applicable to claims 12, 16, and 18, respectively.

Claims 3-5, 7, 9, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘687, in view of Martin ‘356, and further in view of Wentz, US 2020/0153627 A1 (hereinafter, “Wentz ‘627”). 

As per claim 3: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Li ‘687 in view of Martin ‘356 does not seem to explicitly disclose the limitations of claim 3.
Wentz ‘627, however, discloses:
wherein the determining a priority (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; selecting distributed storage nodes 108, of a plurality of distributed storage nodes 108, from which to request and retrieve key shards, where the distributed storage nodes 108 may be implemented as a computing devices [Wentz ‘627, ¶¶Abstract, 25-26, 51, 116-122; Fig. 1]) comprises pinging the plurality of devices (pinging a plurality of distributed storage nodes [Wentz ‘627, ¶103, 106]) and establishing an order based on response time to the pings (establishing an order in a temporally sequential listing 204 of selected distributed storage nodes 108 based on the time for response to ping and communication latency [Wentz ‘627, ¶103]).
Li ‘687 (modified by Martin ‘356) and Wentz ‘627 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 (modified by Martin ‘356) and Wentz ‘627 before them, to modify the method in Li ‘687 (modified by Martin ‘356) to include the teachings of Wentz ‘627, namely to select and order computing systems, from which to request and retrieve key fragments, based on the time for computing system’s response to ping and communication latency. The motivation for doing so see Wentz ‘627, ¶¶103, 106, 108-109).

As per claim 4: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Li ‘687 in view of Martin ‘356 does not seem to explicitly disclose the limitations of claim 4.
Wentz ‘627, however, discloses:
wherein the determining a priority (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; selecting distributed storage nodes 108, of a plurality of distributed storage nodes 108, from which to request and retrieve key shards, where the distributed storage nodes 108 may be implemented as a computing devices [Wentz ‘627, ¶¶Abstract, 25-26, 51, 116-122; Fig. 1]) is based on type of connection of each of the plurality of devices (selecting distributed storage nodes 108, from which to request and retrieve key fragments, based on type of connection of the distributed storage node 108 devices, such as a fast connection, a slow connection, a proximate connection, a distant connection, or a trusted connection [Wentz ‘627, ¶¶102-103]).
Li ‘687 (modified by Martin ‘356) and Wentz ‘627 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 (modified by Martin ‘356) and Wentz ‘627 before them, to modify the method in Li ‘687 (modified by Martin ‘356) to include the teachings of Wentz ‘627, namely to select computing systems, from which to request and retrieve key fragments, based on the type of connection of the computing systems. The motivation for doing so would be to optimize network see Wentz ‘627, ¶¶102-104).

As per claim 5: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Li ‘687 in view of Martin ‘356 does not seem to explicitly disclose the limitations of claim 5.
Wentz ‘627, however, discloses:
wherein the determining a priority (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; selecting distributed storage nodes 108, of a plurality of distributed storage nodes 108, from which to request and retrieve key shards, where the distributed storage nodes 108 may be implemented as computing devices [Wentz ‘627, ¶¶Abstract, 25-26, 51, 116-122; Fig. 1]) is a based on which network each of the plurality of devices is connected to (selecting distributed storage nodes 108, from which to request and retrieve key fragments, based on which network each of the plurality of devices is connected to, such as networks in different locations, anonymous networks, or low latency networks [Wentz ‘627, ¶106]).
Li ‘687 (modified by Martin ‘356) and Wentz ‘627 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 (modified by Martin ‘356) and Wentz ‘627 before them, to modify the method in Li ‘687 (modified by Martin ‘356) to include the teachings of Wentz ‘627, namely to select computing systems, from which to request and retrieve key fragments, based on which network the computing systems are connected to. The motivation for doing so would be to optimize network performance, minimize communication latency, and increase security during the retrieval of data, such as key shards, from distributed storage node 108 devices (see Wentz ‘627, ¶106).

As per claim 7: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Li ‘687 in view of Martin ‘356 does not seem to explicitly disclose the limitations of claim 7.
Wentz ‘627, however, discloses:
wherein determining a priority (under the broadest reasonable interpretation, “priority” is interpreted as choosing one entity over another entity based on a set of rules or conditions; selecting distributed storage nodes 108, of a plurality of distributed storage nodes 108, from which to request and retrieve key shards, where the distributed storage nodes 108 may be implemented as computing devices [Wentz ‘627, ¶¶Abstract, 25-26, 51, 116-122; Fig. 1]) is based on a user-set preference (selecting distributed storage nodes 108, from which to request and retrieve key fragments, based on user preferences, such as confidence level, network goals, desired degrees of security, transaction speeds, and/or levels of anonymity [Wentz ‘627, ¶¶105-107]).
Li ‘687 (modified by Martin ‘356) and Wentz ‘627 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 (modified by Martin ‘356) and Wentz ‘627 before them, to modify the method in Li ‘687 (modified by Martin ‘356) to include the teachings of Wentz ‘627, namely to select computing systems, from which to request and retrieve key fragments, based on user preferences. The motivation for doing so would be to optimize network performance and tailor the performance based on the user’s needs during the retrieval of data, such as key shards, from distributed storage node 108 devices (see Wentz ‘627, ¶105-107).

As per claim 9: Li ‘687 in view of Martin ‘356 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Li ‘687 does not appear to explicitly disclose the limitations of claim 9.
Martin ‘356, however, discloses:
further comprising requesting decryption of a shard from a next device of the plurality of devices (requesting decryption of a beta shard from a next key holder device of a plurality of key holder devices, where the decryption of beta shards may be performed serially by valid and available key holder devices; decryption may not be performed by an instant key holder device if it is not available or if it is not verified [Martin ‘356, ¶¶107-108, 117; Fig. 2]) 
Li ‘687 and Martin ‘356 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. For the reasons specified above in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 and Martin ‘356 before them, to modify the method in Li ‘687 to include the teachings of Martin ‘356.
As stated above, Li ‘687 in view of Martin ‘356 does not seem to explicitly disclose: “requesting … a shard from a next device … if a second device of the plurality of devices if, at the first device, no response is received from the second device or if the first device receives a dismissal of the request from the second device.”
Wentz ‘627, however, discloses:
requesting … a shard from a next device (accessing a key shard from a next distributed storage node 108 [Wentz ‘627, ¶¶117, 124-129]) … 
if a second device of the plurality of devices if, at the first device (a first distributed storage node 108 device within a first level of a distributed storage node hierarchy [Wentz, ¶¶123-125]), no response is received from the second device or if the first device receives a dismissal of the request from the second device (a first distributed storage node 108 device receives a denial to the request to access a second distributed storage node 108 device within the second level, if proof of knowledge of the required shard is not offered; if such a request is denied, a traversal of the hierarchy to the next possible distributed storage node 108 may be required to retrieve all necessary proof of knowledge key shards [Wentz, ¶¶123-125]).
Li ‘687 (modified by Martin ‘356) and Wentz ‘627 are analogous art because they are from the same field of endeavor, namely that of cryptographic key-fragment distribution and reconstruction. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li ‘687 (modified by Martin ‘356) and Wentz ‘627 before them, to modify the method in Li ‘687 (modified by Martin ‘356) to include the teachings of Wentz ‘627, namely to retrieve key fragments from the next accessible computing system if the request to retrieve key fragments from the prior computing system is denied. The motivation for doing so would be to provide robustness and flexibility by offering different options of distributed storage nodes from which to retrieve key shards, such that network disconnection of certain distributed storage nodes does not prevent retrieval (see Wentz ‘627, ¶125).

As per claims 13-15, 17, and 19: Claims 13-15, 17, and 19 define an apparatus but recite substantially similar subject matter as the methods of claims 3-5, 7, and 9, respectively. Claims 13-15, 17, and 19 are directed to a computing device comprising one or more memories that include instructions that, when executed by a processor, cause the computing device to perform the methods of  Thus, the rejections of claims 3-5, 7, and 9 are equally applicable to claims 13-15, 17, and 19, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Black et al., US 2019/0288834 A1: retrieving encryption key components from a plurality of users or sets of users in response to a request to reconstruct the encryption key.
Le Saint, US 2021/0111875 A1: a requesting device sending requests to M of N devices for their shares of a data encryption key and generating the complete data encryption key based on the shares.
Resch, US 9,413,529 B2: retrieving and decoding a threshold number of encoded key slices from a distributed storage network to reconstruct an encryption key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494